JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App. R. 11.1(E) and Loc. R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct. R.Rep.Op. 3(A).
Defendant-appellant Shawn D. Clemons appeals his conviction for forgery, a violation of R.C. 2913.31(A)(3). Clemons pleaded guilty to forgery as a first-degree misdemeanor. The trial court sentenced Clemons to 180 days in the Hamilton County Justice Center, with 120 of the days suspended, and to one year of community control.
On appeal, counsel for Clemons has filed a brief in accordance with Anders v. California,1 stating that counsel has conscientiously reviewed the record and can discern no reversible errors in the trial proceedings. Consequently, counsel has sought to withdraw from representation and requests that this court, consistent with Anders, independently review the record to determine whether the proceedings below were free from prejudicial error. Counsel, as required by Anders, has given Clemons an opportunity to provide grounds for this appeal, but Clemons has chosen not to do so.
After reviewing the entire record, we are satisfied that Clemons's counsel has provided Clemons with a diligent and thorough search of the record and that counsel has correctly concluded that the proceedings below were free of prejudicial error. The record reflects that the trial court, pursuant to Crim. R. 11, scrupulously ensured that Clemons's plea was made knowingly and voluntarily.
We conclude that Clemons's appeal is completely without merit and is wholly frivolous. Therefore, we overrule counsel's motion to withdraw and affirm the judgment of the trial court.
Although we hold that this appeal is frivolous under App. R. 23 and without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Clemons because he is clearly indigent. Further, a certified copy of this Judgment Entry shall be sent to the trial court under App. R. 27.
Hildebrandt, P.J., Painter and Sundermann, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.